Deen, Judge.
Code Ann. § 81A-156 (h) (Ga. L. 1967, pp. 226, 238) provides: “An order denying judgment is not subject to review by direct appeal or otherwise, unless within 10 days of the order of denial the trial judge certifies that the order denying summary judgment as to any issue or as to any party should be subject to review, in which case such order shall be subject to review by direct appeal.” There being no such certificate by the trial court in connection with the order denying the motion for summary judgment, the motion to dismiss the appeal must be granted.

Appeal dismissed.


Jordan, P. J., and Pannell, J., concur.

Submitted March 6, 1968
Decided April 8, 1968.
Eugene O’Brien, for appellant.
Lee Evans, for appellee.